OPINION — AG — ** DUE PROCESS — REPRESENTED BY LAWYER DURING A CRIMINAL PROCEEDING ** THE AG BELIEVES THAT IT WOULD BE THE DUTY OF THE TRIAL COURT WHETHER OR NOT AN APPROPRIATION HAD BEEN MADE TO PAY THE ATTORNEY WHO IS ASSIGNED TO REPRESENT SUCH A DEFENDANT. HOWEVER, IN CONSIDERING A CLAIM FOR COMPENSATION MADE BY SUCH ATTORNEY, ATTENTION IS INVITED TO 22 Ohio St. 1271 [22-1271] (EMPLOYE COUNSEL, INDIGENT, PRELIMINARY EXAMINATION) CITE: 22 Ohio St. 464 [22-464], ARTICLE II, SECTION 20, 22 Ohio St. 251 [22-251], 22 Ohio St. 252 [22-252] (JAMES P. GARRETT)